Cite as 2015 Ark. App. 669


                     ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                         No. CR-15-560



                                                    Opinion Delivered   November 18, 2015

SHANE EDWARD RAMSEY                                 APPEAL FROM THE BOONE
                   APPELLANT                        COUNTY CIRCUIT COURT
                                                    [NO. CR-2014-100-4]

V.                                                  HONORABLE GORDON WEBB,
                                                    JUDGE
STATE OF ARKANSAS
                                   APPELLEE         AFFIRMED


                                 LARRY D. VAUGHT, Judge

       Pursuant to Arkansas Rule of Criminal Procedure 24.3, appellant Shane Ramsey

entered a conditional plea of guilty in the Boone County Circuit Court to possession of drug

paraphernalia and theft of property. He was sentenced to four years in the Arkansas

Department of Correction for each conviction, to run concurrently. On appeal, Ramsey argues

the trial court erred in denying his motion to suppress. We affirm.

       Ramsey was charged with possession of drug paraphernalia and theft of property as a

result of events that took place on April 11, 2014. Ramsey filed a motion to suppress, alleging

that Boone County sheriff’s deputies conducted a warrantless search of a building 1 that he was

in. Ramsey alleged that the deputies illegally entered the building; searched it, seizing a white

pickup truck that had been reported stolen; and searched him, seizing drug paraphernalia.

Ramsey further alleged that warrantless searches are per se unreasonable under the federal and


       1
           The building was described as a small detached shed/garage that was in disrepair.
                                 Cite as 2015 Ark. App. 669

state constitutions and that no exceptions to the search-warrant requirement applied. He

contended that he had a reasonable expectation of privacy in the building and that the search

and seizure were unreasonable. Accordingly, Ramsey contended that the truck and the drug

paraphernalia seized as a result of the unconstitutional search should be suppressed.

       At the suppression hearing, Captain Tom Smith of the Boone County Sheriff’s

Department testified that on April 11, 2014, before he left home for work, he received a call

from a retired sheriff’s department employee reporting that he had found several items of

property—that looked as though they had been discarded from a vehicle—on the ground near

his property. On his way to pick up the items, Smith called the sheriff’s department and learned

that a white pickup truck had been reported stolen the night before. Smith collected the items,

which identified the victim and included a cell phone. Smith contacted the victim, who advised

that the phone was not his. Smith looked at the phone and determined that it belonged to

Ramsey, whom Smith knew. Smith saw a text message on the phone from Chris White, whom

Smith also knew.

       Smith and another investigator drove to White’s home and visited with him under his

carport. While they were visiting, Smith said that they heard loud banging coming from a small

building approximately sixty to seventy feet from them. Smith asked White about the noise,

and White said that Ramsey was in the building. Smith testified that he and the other officer

walked to the front door of the building wherein, to his right, he saw a white pickup truck.

Smith said that, to his left, he saw Ramsey and a woman. Smith knocked on the door,

immediately opened it, and yelled, “Sheriff’s office.” He entered the building with his gun

raised, walked to Ramsey, who had a ratchet in his hand, and ordered him to drop it. Ramsey


                                               2
                                  Cite as 2015 Ark. App. 669

was arrested and searched, which led to the discovery of drug paraphernalia. Smith testified

that he did not have a search or arrest warrant and that Ramsey did not give him permission

to enter the building.

       Ramsey testified that Captain Smith entered, without permission or a warrant, the

building where he worked on vehicles. Ramsey stated that he had been renting the building

from White for $200 per month for the past six to eight months. Ramsey said that there was

only one vehicle in the building on April 11, and that he did not know it had been stolen. He

said that someone had brought it to him four to six hours before, asking him to remove the

stereo. Ramsey also testified that his sole source of income was monthly disability payments

of $700 and that he lived just down the road from the building. He testified that his home sat

on twenty-two acres; however, he preferred to work on his vehicles in White’s building.

       The trial court issued a letter opinion on February 25, 2015, denying Ramsey’s motion

to suppress. Thereafter, the trial court’s order denying the motion to suppress, Ramsey’s

conditional plea, and a sentencing order were entered, convicting Ramsey of possession of

drug paraphernalia and theft of property and sentencing him to four years in prison for each

count to run concurrently. This appeal followed.

       Our standard of review for a trial court’s decision to grant or deny a motion to suppress

requires us to make an independent determination based on the totality of the circumstances,

to review findings of historical facts for clear error, and to determine whether those facts give

rise to reasonable suspicion or probable cause, while giving due weight to inferences drawn by

the trial court. Robinson v. State, 2014 Ark. 101, at 2–3, 431 S.W.3d 877, 878.




                                                3
                                  Cite as 2015 Ark. App. 669

       The United States and Arkansas Constitutions protect the right of the people to be

secure in their homes, papers, and effects, against unreasonable searches and seizures. U.S.

Const. Amend. IV; Ark. Const. art. 2, § 15. Property located on one’s person, at one’s

residence, or within the curtilage surrounding the residence may not be seized without a search

warrant or pursuant to other legal means. Sanders v. State, 264 Ark. 433, 436, 572 S.W.2d 397,

398 (1978). Ramsey contends that the facts were undisputed that Captain Smith did not have

a warrant to search Ramsey or the building; therefore, his Fourth Amendment rights were

violated. He also asserts that no exception to the warrantless requirement applies in this case.

       The problem with Ramsey’s argument is that the building where the search was

conducted was not his home or his property; thus, he lacks standing to challenge the search.

Because Fourth Amendment rights against unreasonable searches and seizures are personal in

nature, a defendant must have standing before he can challenge a search on Fourth

Amendment grounds. Embry v. State, 70 Ark. App. 122, 125, 15 S.W.3d 367, 369 (2000)

(citations omitted). It is well settled that the defendant, as the proponent of a motion to

suppress, bears the burden of establishing that his Fourth Amendment rights have been

violated. Id., 15 S.W.3d at 369. A person’s Fourth Amendment rights are not violated by the

introduction of damaging evidence secured by a search of a third person’s premises or

property. Id., 15 S.W.3d at 369 (citing Rankin v. State, 57 Ark. App. 125, 942 S.W.2d 867 (1997)).

One is not entitled to automatic standing simply because he is present in the area or on the

premises searched or because an element of the offense with which he is charged is possession

of the thing discovered in the search. Id., 15 S.W.3d at 369. The pertinent inquiry regarding

standing to challenge a search is whether a defendant manifested a subjective expectation of


                                                4
                                   Cite as 2015 Ark. App. 669

privacy in the area searched and whether society is prepared to recognize that expectation as

reasonable. Id., 15 S.W.3d at 369.

          We hold that the trial court did not clearly err in concluding that Ramsey lacked

standing to assert a violation of his Fourth Amendment rights and contest the search because

he failed to establish that he had a legitimate expectation of privacy in the building. Ramsey

did not own the shop building. It belonged to White. And White not only made no objection

to the officers’ presence, but he directed the officers to his building, advising them that Ramsey

was in it. The trial court found that “[b]eing a non-residential structure in an open field on

somebody else’s property, who is not asserting any Fourth Amendment rights, clearly reduces

the level of expectation of privacy that party should have in occupancy of such a building.”

          We reject Ramsey’s argument that he manifested a subjective expectation of privacy in

the shop building as demonstrated by his testimony that he had been renting the building for

months. The trial court expressly found that Ramsey’s testimony lacked veracity, stating, “It

is particularly difficult to give great credibility to this issue when his testimony was that he

owned [twenty-two] acres within walking distance of the White residence.” The trial court also

expressed its skepticism of Ramsey’s testimony based on his “very low level of income” of

$700 per month and the $200 per month he claimed to have paid to rent the building. We give

due weight to inferences drawn by the trial court. Robinson, 2014 Ark. 101, at 2–3, 431 S.W.3d

at 878.

          In addition to the findings made by the trial court, we further note that Ramsey failed

to introduce into evidence a written rental agreement, testimony from White about an oral

rental agreement, or other proof of payment to White to corroborate Ramsey’s testimony.


                                                 5
                                  Cite as 2015 Ark. App. 669

Also, Smith testified that on the day of the incident, neither White nor Ramsey stated that

Ramsey was renting the building. Because Ramsey failed to prove that he had a reasonable

expectation of privacy in White’s shop building, we hold that the trial court did not clearly err

in finding that he failed to meet his burden of establishing standing to challenge the search.

       Affirmed.

       ABRAMSON and HIXSON, JJ., agree.

       Potts Law Office, by: Gary W. Potts, for appellant.

       Leslie Rutledge, Att’y Gen., by: Brooke Jackson, Ass’t Att’y Gen., for appellee.




                                                 6